UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-13577 Bravo Enterprises Ltd. (Exact name of small business issuer as specified in it’s charter) Nevada (State or other jurisdiction of incorporation or organization) 88-0195105 (I.R.S. Employer Identification No.) 35 South Ocean Avenue, Patchogue, New York, (Address of principal executive offices) 888-488-6882 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS On May 15, 2014, there were 71,076,030 shares outstanding of the issuer’s common stock. INDEX PAGE PART. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheet as of March 31, 2014 (Unaudited) and December 31, 2013 F-1 Statements of Operations (Unaudited) For the Three Month Period Ended March 31, 2014 and 2013, and the Period from January 1, 1996 through March 31, 2014 . F-2 Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, 2014 and 2013, and the Period from January 1, 1996 through March 31, 2014 F-3 Statements of Other Comprehensive Loss (Unaudited) For the Three Months Ended March 31, 2014 and 2013 and the Period from January 1, 1996 through March 31, 2014 F-4 Notes To Financial Statements (Unaudited) F-5 Item 2. Management's Discussion and Analysis or Plan of Operation 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T Controls and Procedures 6 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 SIGNATURES 11 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements BRAVO ENTERPRISES LTD. (A Development Stage Company) CONDENSED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Inventory - TOTAL CURRENT ASSETS AVAILABLE FOR SALE SECURITIES – related parties INTANGIBLE ASSETS – net of impairment of $224,247 and amortization of of $93,296 (2013) - TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIT Convertible preferred stock: - Class A voting stock, $0.001 par value, 5,000,000 shares authorized - - - Class B voting stock, $0.001 par value, 5,000,000 shares authorized - - Common stock, $.001 par value, 500,000,000 shares authorized 65,076,030 (December 31, 2013 – 152,476,030) shares issued and outstanding Additional paid-in capital Deferred compensation ) ) Deficit accumulated during the development stage ) ) Deficit accumulated prior to the development stage ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) $ $ The accompanying notes are an integral part of thesecondensedfinancial statements F-1 BRAVO ENTERPRISES LTD. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended March 31, Three months ended March 31, Cumulative from January 1, 1996 (inception of development stage) to March 31, REVENUES Water Unit Sales – related party $ - $ 67,773 Water Unit Sales – other - TOTAL REVENUES COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES Litigation settlement - - Management and consulting fees Consulting fees – stock based compensation - - Exploration costs - - Loss on settlement of debt - - General and administrative Professional fees Amortization Interest expense - - Research and development costs - - Software development costs - - TOTAL GENERAL AND ADMINISTRATIVE EXPENSES OTHER (INCOME) EXPENSES Interest, royalty and other income - - ) (Gain)/loss on sale of securities – related parties - - ) Property Option Income - - ) Write-down of securities – Legacy Platinum Group Inc. - - Write-down of securities – Golden Star Enterprises Ltd. - - Write-down of interest in ACGT Corporation - - Write-down of interest in oil and gas properties - - Write-down of exclusive license agreement - Loss on Iceberg Drive Inn investment - - TOTAL OTHER (INCOME) EXPENSES - Loss before income taxes ) ) ) Income tax provision - - - NET LOSS $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying notes are an integral part of thesecondensedfinancial statements F-2 BRAVO ENTERPRISES LTD. (A development stage company) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31 , For the period from January 1, 1996 to March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: - amortization - - fees and services paid for with common shares - non cash research and development - - - other stock-based compensation - - - interest paid for with common shares - - - loss on settlement of debt - - - software development costs paid for with common shares - - - non cash exploration costs - - - write-down of interest in oil and gas properties - - - write-down of equities in Legacy Platinum Group Inc. - - - write-down of equities in Golden Star Enterprises Ltd. - - - write-down of interest in ACGT Corporation - - - write-down of exclusive license agreement - - loss on Iceberg Drive Inn investment - - - (Gain)/loss on sale of securities held for resale – related parties - - ) - non cash option income received in shares - - ) - interest accrued on promissory notes receivable - - ) - other non-cash expenses - - - net changes in working capital items ) - inventory ) - ) CASH FLOWS USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Interest received on promissory notes receivable - - Investment in Iceberg Acquisition Corporation - - ) Proceeds from sale of securities – related party - - Interest in oil and gas properties, net of finders fees - - ) CASH FLOWS USED IN INVESTING ACTIVITIES - - ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds on sale of common stock - Net advances (to) from related parties Advances receivable - - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ Supplemental cash flow information (See Note 8) The accompanying notes are an integral part of thesecondensedfinancial statements F-3 BRAVO ENTERPRISES LTD. (A development stage company) CONDENSEDSTATEMENTS OF OTHER COMPREHENSIVE (LOSS) (UNAUDITED) For the three months ended March 31, For the period from January 1, 1996 to March 31, NET LOSS $ ) $ ) $ ) Unrealized gains on related party securities TOTAL OTHER COMPREHENSIVE INCOME (LOSS), net of tax COMPREHENSIVE INCOME (LOSS) $ ) $ ) $ ) The accompanying notes are an integral part of thesecondensedfinancial statements F-4 BRAVO ENTERPRISES LTD. (A development stage company) NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2014 (unaudited) NOTE 1 – NATURE OF OPERATIONS The Company was incorporated as Venture Investments Inc. under the Laws of the State of Nevada on November 29, 1983. The Company underwent a name change to Asdar Group on December 10, 1987, a name change to Precise Life Sciences Ltd. on April 30, 2002, a name change to Iceberg Brands Corporation on February 18, 2003, a name change to Avalon Gold Corporation on August 28, 2003, a name change to Avalon Energy Corporation on March 22, 2005, a name change to Shotgun Energy Corporation on September 25,2007 and a name change to Organa Gardens International Inc. on February 26, 2009 and a name change to Bravo Enterprises Ltd. on June 1, 2012. The Company was dormant from1991 to 1996 and currently has no revenue generating operations. The Company was considered a development stage company since January 1, 1996 and as a result of changing its business focus to air to water harvesting units is considered to be a development stage company. Expected operations will consist of manufacturing and distributing air to water harvesting units worldwide. GOING CONCERN The financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has generated revenues of $72,476 to date and has incurred losses of $26,026,068 since inception. The Company will depend on sales generated from the air to water harvester units, shareholder loans and on outside capital through the issuance of common shares to finance ongoing operating losses and to fund the manufacture and distribution of the air to water harvesting units. The ability of the Company to continue as a going concern is dependent on raising additional capital and ultimately on generating future profitable operations. There can be no assurance that the Company will be able to raise the necessary funds when needed to finance its ongoing costs. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The accompanying financial statements do not include any adjustments relative to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. NOTE 2 – BASIS OF PRESENTATION The unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-X Article 8 “Financial Statements of Smaller Reporting Companies” as promulgated by the Securities and Exchange Commission ("SEC"). Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles for complete financial statements. These unaudited interim financial statements should be read in conjunction with the audited financial statements for the period ended December 31, 2012 indexed in Form 10-K. In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The preparation of financial statements in accordance with generally accepted accounting principles requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities known to exist as of the date the financial statements are published, and the reported amounts of revenues and expenses during the reporting period. Uncertainties with respect to such estimates and assumptions are inherent in the preparation of the Company's financial statements; accordingly, it is possible that the actual results could differ from these estimates and assumptions that could have a material effect on the reported amounts of the Company's financial position and results of operations. Operating results for the three month period ended March 31, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. F-5 NOTE 2 – BASIS OF PRESENTATION (con’t.) Concentration of Credit Risk Cash in bank accounts is at risk to the extent that it exceeds U.S.Federal Deposit Insurance Corporation and Canadian Deposit Insurance Corporation insured amounts. To minimize risk, the Company places its cash with high credit quality institutions. All cash is deposited in one prominent Canadian financial institution. Fair Value of Financial Instruments The Company’s financial instruments include cash, receivables, prepaid expenses, available-for-sale securities and due to related parties. Management believes the fair values of these financial instruments approximate their carrying values due to their short-term nature. The Company adopted ASC Topic 820-10 for all financial assets and liabilities and non-financial assets and liabilities that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). Topic 820-10 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements Topic 820-10 defines fair value as the price that would be received upon sale of an asset or paid upon transfer of a liability in an orderly transaction between market participants at the measurement date and in the principal or most advantageous market for that asset or liability. The fair value should be calculated based on assumptions that market participants would use in pricing the asset or liability, not on assumptions specific to the entity. In addition, the fair value of liabilities should include consideration of nonperformance risk including our own credit risk. In addition to defining fair value, Topic 820-10 expands the disclosure requirements around fair value and establishes a fair value hierarchy for valuation inputs. The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. Each fair value measurement is reported in one of the three levels which is determined by the lowest level input that is significant to the fair value measurement in its entirety. These levels are: * Level 1 – inputs are based upon unadjusted quoted prices for identical instruments traded in active markets. * Level 2 – inputs are based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market or can be corroborated by observable market data for substantially the full term of the assets or liabilities. * Level 3 – inputs are generally unobservable and typically reflect management’s estimates of assumptions that market participants would use in pricing the asset or liability. The fair values are therefore determined using model-based techniques that include option pricing models, discounted cash flow models, and similar techniques. In general, and where applicable, we use quoted prices in an active market for identical derivative assets and liabilities that are traded on exchanges. These derivative assets and liabilities are included in Level 1.The application of the three levels of the fair value hierarchy under Topic 820-10-35 to our assets and liabilities are described below: Fair Value Measurements Level 1 Level 2 Level 3 Total Fair Value Assets Cash $ $
